DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 4/19/2022.
Claims 1-10, 13-24 are pending. Claims 1, 6, 9, 10, 21,  have been amended. Claims 11-12, 25-27 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/11/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brebner (US-20200004759-A1), in view of Biswas et al. (US 20190354793 A1, hereinafter Biswas), further in view of Kolesov et al. (US-20190028637-A1, hereinafter Kolesov) and Andrei (“Intuitive visualization of surface properties of biomolecules”, 2012)

Regarding Claim 1, Brebner teaches a computer-implemented method (Brebner, Paragraph [0474], these methods can be executed on a CPU, GPU, or a combination as determined by the implementation), comprising: 
under the control of one or more computer systems configured with executable instructions (Brebner, Paragraph [0608], generation of operating system-specific sets of compiled instructions that may include a portion of the digital content asset control code and a portion of the code execution engine to perform one or more digital content asset control actions consistently across a plurality of operating systems, including mobile operating systems, computer operating systems): 
(a) obtaining a first set of instance layer data that describes a scene to be represented by one or more computer-generated images, the first set of instance layer data specifying (Brebner, Paragraph [0376], the server simulation layer 241 interfaces with the function layer 242, the data layer 282, and the interface layer 284 of the server instance 204 in accordance with the configuration parameters defined in the objects of the scene tree): 	
(1) a plurality of object instances within the scene, each instance of the plurality of object instances corresponding to a placement that an instance of a digital object is to appear in the scene (Brebner, Paragraph [0076], a scene tree description system 124, logic 126, a file format system 128 for handling various file formats, and/or an object state information system; [0221], Objects may be 'nested' into hierarchies. For example, a button <read on digital object> may be placed inside a panel. As a result, visual properties such as position and scale may be inherited from the panel); and 
(2) a first set of characteristics of the plurality of object instances that includes the placement (Brebner, Paragraph [0221], [0564], A class may raise an event, which may trigger a method in an instance of the class. A code may be an ordered list of instructions. A code may be performed (e.g., executed). A code may modify objects or properties and/or may call methods. Objects may be 'nested' into hierarchies. For example, a button may be placed inside a panel. As a result, visual properties <read on characteristics> such as position <read on placement of object instance> and scale may be inherited from the panel. the 2D visual editing environment may enable placement of objects on non-linear planes); 
(b) obtaining a second set of instance layer data that indicates changes to be made to the scene described by the first set of instance layer data (Brebner, Paragraph [0288], This is important as moving a panel <read on second set of instance layer data> in 3D space may move all the buttons and text elements pasted on a panel with it. This covers scaling, moving, rotation and changes in visual properties like transparency. It is noted the placement is denoted by the button position and the movement of the panel will result the new position which is the second set of instance layer data); 
[[ and, for each change, whether the change applies to an edited instance and children of the edited instance, or to all instances of the digital object; (c) generating a third set of instance layer data that includes the changes to the scene by overlaying the second set of instance layer data onto the first set of instance layer data ]] ; and (d) causing the scene to be rendered by providing the third set of instance layer data to an instancing service (Brebner, Paragraph [0539], 3D geometric behavior impacts an object, such as an instance of digital content asset being executed by the code execution engine. the gaming engine capability of the code execution engine may be utilized by the visual editing environment to facilitate rendering three-dimensional visual effects, handling three-dimensional objects, and geometric parameters, such as 3D geometric parameters of objects, such as 3D digital content assets and the like. the gaming engine capability may facilitate 3D geometric behavior for geometrically nested elements (e.g., by use of a scene tree/scene graph).
But Brebner does not explicitly disclose for each change, whether the change applies to an edited instance and children of the edited instance, or  to all instances of the digital object;
However, Biswas teaches obtaining a second set of instance layer data that indicates changes to be made to the scene described by the first set of instance layer data (Biswas, Fig. 1A, Element 118a, 118b; Paragraph [, 0], the digital media management system further automatically replaces the instances of the matching designs in the digital canvases 118a <read on first set of instance layer data>, 118b <read on first set of instance layer data> with their associated dynamic symbols; [0033], in order to create a comic stripe-style project including multiple frames of the same scene. a "base design" or "base subshape" refers to an original design or sub-shape that is copied within the same digital canvas or is copied into additional digital canvases within a document) and for each change, whether the change applies to an edited instance and children of the edited instance, or to all instances of the digital object (Biswas, Paragraph [0040], a document can include one or more digital canvases, and each digital canvas can include one or more designs. Accordingly, as shown in FIG. lA, the currently active document includes the digital canvases 118a and 118b. The digital canvas 118a includes the tree designs 120a, 120b and the barn design 122a, while the digital canvas 118b includes the tree designs 120c, 120d and the bard design 122b. [0045], in response to generating the new dynamic symbols associated with the sets of matching designs, the digital media management system further automatically replaces the instances of the matching designs in the digital canvases 118a, 118b with their associated dynamic symbols.
Biswas and Brebner are analogous since both of them are dealing with digital image with scene data. Brebner provided a way of handling scene tree data in the 3D modeling by adjusting the scene data based on the visual properties characteristics of the scene tree data. Biswas provided a way of handling digital image scene data by allowing system to editing multiple instance of digital canvas data according to the hierarchical relationship in between them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate editing canvas taught by Biswas into modified invention of Brebner such that during the 3D modeling process, system will be able to dynamically adjust the image result by editing the instance of image data canvas based on the hierarchical relationship in between instances and modify the scene data accordingly in the 3D modeling environment.
	Brebner does not explicitly disclose but Kolesov teaches generating a third set of instance layer data that includes the changes to the scene by overlaying the second set of instance layer data onto the first set of instance layer data (Kolesov, Paragraph 
[0071], The augmentation component 260 may modify the three-dimensional virtual model augmented into the scene or the graphical depiction of the object by modifying by changing a color, an opacity, or any other visible characteristic of the model, or the object represented by the model. augmentation component 260 modifies the graphical depiction of the object by generating and rendering an overlay covering at least a portion of the object proximate to the object points as the object points are detected)
wherein at least one of the changes comprises a motion effect (Kolesov, Paragraph [0032], The scanning application may modify the selected path based on the motion of the smart phone to dynamically generate an adaptive path and ensure a suitable number and distribution of data)
Kolesov and Brebner are analogous since both of them are dealing with 3D image modeling with scene data. Brebner provided a way of handling scene tree data in the 3D modeling by adjusting the scene data based on the visual properties characteristics of the scene tree data. Kolesov provided a way of handling 3D modeling scene data adjusting the scene data by overlaying partial of the scene object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate overlaying scene object taught by Kolesov into modified invention of Brebner such that during the 3D modeling process, system will be able to dynamically adjust the image result by moving and overlaying partail scene object data in the graph in order to present real-world like feeling.
But the combination does not explicitly disclose the motion effect comprising one or more of a rate of motion, a rate of rotation, or a motion blur.
However, Andrei teaches set of instance layer data and obtaining set of instance layer data that indicates changes to be made to the scene (Andrei, Page 55, Objects are created in the virtual world by modelling them in the 3D scene starting from 3D primitives; Page 58, very often the scenes created in Computer Graphics are rendered as different layers <read on instance layer> to gain control on different parts of the scene. Page 57, we have to introduce a large set of effects, such as light sources, that can be point, spot, directional or area lights which permit us to see the scene and can modify the scene's appearance)
c) generating a third set of instance layer data that includes the changes to the scene by overlaying the second set of instance layer data onto the first set of instance layer data (Andrei, Page 98, The particles continuity is maintained overlapping particle systems in consecutive scenes: the first 3 particle systems of a scene are the last 3 in the previous scene <read on first set of instance layer data>); wherein at least one of the changes comprises a motion effect (Andrei, Page 44, Since the surface of a protein is determined by the position of its atoms at any given moment, atomic motion implies that the surface can change in time)
the motion effect comprising one or more of a rate of motion, a rate of rotation, or a motion blur (Andrei, Page 44, This concept applies both to the fast vibrational movements (bond vibrations, rotameric flipping and rotation of chi angles <read on rate of rotation> in long side chains;  Page 119, “Time scales are useful concepts that can be introduced in BioBlender to distinguish between fast movements (vibrations) and slow ones (conformational changes of biomolecules);  Page 31, The three-dimensional effect was achieved by rotating constantly the structure on the screen. The rate of rotation was controlled by a globe-shaped device on which the user rested his/her hand ; Page 58, Rendering software may simulate a series of visual effects such as depth of field, motion blur).
Andrei and Brebner are analogous since both of them are dealing with 3D image modeling with scene data. Brebner provided a way of handling scene tree data in the 3D modeling by adjusting the scene data based on the visual property characteristics of the scene tree data. Andrei provided a way of handling 3D modeling scene data by adjusting the scene data based on motion effect including motion blur and rate of rotation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate motion effect taught by Andrei into modified invention of Brebner such that during the 3D modeling process, system will be able to dynamically adjust the image result by tracking the motion effect like rate of rotation and motion blur which increase the flexibility of the system and provide accurate when tracking the object movement based on motion effect in the 3D modelling for more realistic representation. 

Regarding Claim 2, the combination of Brebner, Biswas, Kolesov and Andrei teaches the computer-implemented method of claim 1.
The combination further teaches wherein the changes to the scene include adding an additional instance to the plurality of object instances (Brebner, Paragraph  [0404], the server management system may apply the deltas to the server scene tree of a server instance. In some of these embodiments, the server management system may apply the delta by adding or removing scene tree objects from the server scene tree and/or by changing the parameters of one or more scene tree objects based on the determined deltas).

Regarding Claim 3, the combination of Brebner, Biswas, Kolesov and Andrei teaches the computer-implemented method of claim 2.
The combination further teaches wherein generating the third set of instance layer data includes, as a result of determining that the second set of instance layer data is additive, adding the second set of instance data to the third set of instance layer data (Kolesov, Paragraph [0404], the server management system may apply the delta by adding or removing scene tree objects from the server scene tree and/or by changing the parameters of one or more scene tree objects based on the determined deltas).

Regarding Claim 4, the combination of Brebner, Biswas, Kolesov and Andrei teaches the computer-implemented method of claim 3.
The combination further teaches wherein the changes to the scene include a customization to a characteristic of the first set of characteristics (Brebner, Paragraph [0221], As a result, visual properties <read on characteristic> such as position and scale may be inherited from the panel. When the panel is moved, the child button may move with it. [0288], This covers scaling, moving, rotation and changes <rad on customization> in visual properties like transparency).

Regarding Claim 5, the computer-implemented method of claim 4.
The combination further teaches wherein generating the third set of instance layer data includes, as a result of determining that the second set of instance layer data includes the customization,  applying the customization to the characteristic of the first set of characteristics (Brebner, Paragraph [0228], The declarative language 140 may include types. A type may apply to the type of an object (e.g., an image), a basic variable ( e.g., string, int, real) and the like. Types may be basic types. Several basic types may be available. Basic types may be simpler than full objects. [0221], As a result, visual properties <read on characteristic> such as position and scale may be inherited from the panel. When the panel is moved, the child button may move with it. [0288], This covers scaling, moving, rotation and changes <rad on customization> in visual properties like transparency [0244], The variations engine 190 may use variation rules to apply changes to the layout of a page or a master page. The variations engine 190 may enable modifications to control regions and other objects or master objects (which multiple objects can be sub-classed from) contained on these pages).

Regarding Claim 6, the combination of Brebner, Biswas, Kolesov and Andrei teaches the computer-implemented method of claim 4. 
The combination further teaches wherein the customization includes  changes to an object instance comprising changes to at least one of  a position, an orientation, [[ a size, ]] a scale, [[ a dimension, ]] a color, a texture, [[ a shading, a direction of motion, a rate of motion, a rate of rotation, a motion blur, a reflectiveness, a transparency, an animation sequence, a note, or an object data source ]] (Brebner, Paragraph [0221], As a result, visual properties such as position and scale may be inherited from the panel. [0288], This covers scaling, moving, rotation and changes <read on customization> in visual properties like transparency; [0323], 3D machine vision input may manage color information; [0426], content being rendered such as data, textures, geometry, and the like; [0536], gaming engine capability may cause an instance of a digital content asset that is contained in another object to perform actions, such as scaling, rotation, and the like by processing the action properties of the parent object through enabling inheritance of such parameters, and the like. [0535], gaming engine capability may render the result of the user's use of the pen and any changes to the pen as a result, such as changing orientation, rotation, and the like.).

Regarding Claim 7, the combination of Brebner, Biswas, Kolesov and Andrei teaches the computer-implemented method of claim 4.
The combination further teaches wherein the customization includes adding or removing an object instance (Brebner, Paragraph [0404], the server management system may apply the deltas to the server scene tree of a server instance. In some of these embodiments, the server management system may apply the delta by adding or removing scene tree objects from the server scene tree and/or by changing the parameters of one or more scene tree objects based on the determined deltas).

Regarding Claim 8, the combination of Brebner, Biswas, Kolesov and Andrei teaches the computer-implemented method of claim 4.
The combination further teaches wherein the customization includes or adding or removing an attribute from an object instance (Brebner, Paragraph [0220], 
A property may be an attribute of an object represented by a value, which has one of the types defined for the application system 100. [0245],  States 130 can be established by checking the rules upon startup and after changes to any of these attributes).

Regarding Claim 9, it recites limitations similar in scope to the limitations of claim 1, but in a system. As shown in the rejection, the combination of Brebner, Biswas, Kolesov and Andrei teaches all the limitations of claims 1. Additionally, Brebner discloses a system that maps to Fig. 1A and Paragraph [0023] (Brebner, As shown in the rejection, the combination of Brebner, Biswas, Kolesov and Andrei disclose the limitations of claims 1. Additionally, Brebner discloses a system that maps to Fig. 1A and Paragraph [0023], FIG. lA depicts a schematic diagram of the main components of an application system and interactions among the components; Thus, claim 9 is met by Brebner according to the mapping presented in the rejection of claims 1 given the method corresponds to the system.

Regarding Claim 10, it recites limitations similar in scope to the limitations of claim 1 the combination of Brebner, Biswas, Kolesov and Andrei teaches the invention in Claim 1. Brebner discloses these features can be implemented on a non-transitory computer-readable storage medium (Brebner, Paragraph [0365], The server configuration module 224 may also load the source code/machine-readable code that defines the behavior of the server instances. source code/machine-readable code may act as an interface between a simulation of a server instance and an operating system and kernel of the physical server devices on which the server instance is hosted. [0377], In embodiments, the various modules are embodied as classes in source code/machine-readable instructions that are precompiled and executed by the physical server devices).

Regarding Claim 13, the combination of Brebner, Biswas, Kolesov and Andrei teaches the invention in Claim 9.
The combination further teaches a user interface configured to receive instructions from a user regarding the plurality of object instances, the first set of characteristics, or the changes (Brebner, Paragraph [0075], A user interface 106 may provide access, such as by a developer, to the functionality of the various components of the application system 100, including via the visual editor 108).

Regarding Claim 22, the combination of Brebner, Biswas, Kolesov and Andrei teaches the computer-implemented method of claim 1.
The combination further teaches further comprising translating at least some of the sets of instance layer data into a format usable by a software application (Brebner, Fig. 15A, 15E, 29, Data Transformation and Generative Kernal Language Formatted Data; Paragraph [0076], The declarative language 140 may include various features, classes, objects, functions and parameters that enable simple, powerful creation of applications that render assets with powerful visual effects. These may include domain-specific scripts 134, a scene tree description system 124, logic 126, a file format system 128 for handling various file formats, and/or an object state information system 130).


Allowable Subject Matter
Claims 14-21, 23-24 are allowed.
Regarding Claim 14, the prior art of record, specifically the prior art Brebner provided a way of handling scene tree data in the 3D modeling by adjusting the scene data based on the visual properties characteristics of the scene tree data. The prior art Kolesov provided a way of handling 3D modeling scene data adjusting the scene data by overlaying partial of the scene object. However, none of the prior art cited alone or in combination provides motivation to teach “fourth set of instance layer data that indicates changes to be made to the scene” and “generating a fifth set of instance layer data that includes the changes to the scene by overlaying the fourth set of instance layer data onto the first and second sets of instance layer data”. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 15-20, 23 they are allowable due to their dependency to the Claim 14.
Regarding Claim 21, the prior art of record, specifically the prior art Brebner provided a way of handling scene tree data in the 3D modeling by adjusting the scene data based on the visual properties characteristics of the scene tree data. The prior art Kolesov provided a way of handling 3D modeling scene data adjusting the scene data by overlaying partial of the scene object. However, none of the prior art cited alone or in combination provides motivation to teach “obtaining a fourth set of instance layer data that indicates changes to be made to the scene described by the second set of instance layer data; and generating a fifth set of instance layer data that includes the changes to the scene by overlaying the fourth set of instance layer onto the first and second sets of instance layer data.”. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 24 they are allowable due to their dependency to the Claim 21.


Response to Arguments
Applicant’s arguments with respect to claim 1, 9, 10 filed on 4/19/2022, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches “at least one of the changes comprises a motion effect, comprising one or more of a rate of motion, a rate of rotation, or a motion blur" have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of Brebner, Biswas, Kolesov and Andrei.
In regard to Claims 2-8, 13, 22, they directly/indirectly depends on independent Claim 1, 9, 10 respectively. Applicant does not argue anything other than the independent claim 1, 9, 10. The limitations in those claims in conjunction with combination previously established as explained.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150294498 A1	Stochastic rasterization using enhanced stencil operations on a graphics processing unit (GPU)
US 9,230,241 B1		Initiating a communication session based on an associated content item

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YuJang Tswei/Primary Examiner, Art Unit 2619